BRYAN SCHRODER
United States Attorney

ANNE VELDHUIS
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: anne.veldhuis@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )   No. 3:19-cr-00121-SLG-DMS
                                            )
                          Plaintiff,        )   COUNT 1:
                                            )   INTERNATIONAL PARENTAL
          vs.                               )   KIDNAPPING
                                            )     Vio. of 18 U.S.C. § 1204(a)
  LEO JAMES CHAPLIN,                        )
                                            )
                          Defendant.        )
                                            )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       Between on or about November 24, 2014, and on or about July 19, 2019, within the

District of Alaska and elsewhere, the defendant, LEO JAMES CHAPLIN, did retain two

children, “Juvenile A” and “Juvenile B”, outside of the United States, who had previously




       Case 3:19-cr-00121-SLG-DMS Document 9 Filed 10/18/19 Page 1 of 2
been in the United States, with the intent to obstruct the lawful exercise of parental rights

by the mother of Juvenile A and Juvenile B.

       All of which is in violation of 18 U.S.C. § 1204(a).

       A TRUE BILL.



                                                  s/ Grand Jury Foreperson
                                                  GRAND JURY FOREPERSON



s/ Kyle Reardon for
ANNE VELDHUIS
Assistant U.S. Attorney
United States of America




s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:         October 17, 2019




                                         Page 2 of 2


       Case 3:19-cr-00121-SLG-DMS Document 9 Filed 10/18/19 Page 2 of 2
